Citation Nr: 1550320	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for thoracic spinal stenosis with myelopathy, claimed as a back disorder. 

4.  Entitlement to service connection for a back scar from a stab wound.   


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney



ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1947 to November 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 Decision Review Officer (DRO) rating decision and an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The April 2014 DRO rating decision granted service connection for posttraumatic stress disorder with major depressive disorder with an evaluation of 50 percent, effective August 13, 2010.  The October 2014 rating decision denied the claims for entitlement to a TDIU, entitlement to service connection for a back disorder, and entitlement to service connection for a scar from a stab wound.    

To appeal the April 2014 initial PTSD evaluation, the Veteran submitted a notice of disagreement that was received in May 2014.  See May 2014 Notice of Disagreement.  The Board acknowledges that, in June 2014, the Veteran submitted a statement in support of claim noting that he did not wish to appeal the decision for his service-connected PTSD claim.  See June 2014 Statement in Support of Claim.  In response to the June 2014 statement in support of claim, the RO, in a June 2014 correspondence, sent an acknowledgement notice letter withdrawing the appeals for increased evaluation for PTSD and the claim for an earlier effective date for service connection for PTSD.  See June 2014 RO Acknowledgment Letter For Withdrawal Of Claims.  

However, in an October 2014 rating decision, the RO readjudicated the initial PTSD rating and continued the 50 percent evaluation of PTSD with MDD.  See October 2014 Rating Decision.  Thereafter, the Veteran filed a notice of disagreement to this October 2014 rating decision, which was also received in October 2014.  See October 2014 Notice of Disagreement.  

With regards to the Veteran's initial increased rating PTSD claim, since the Veteran submitted an October 2014 notice of disagreement after the June 2014 notice of withdrawal, the Board construes this as a timely notice of disagreement with the April 2014 DRO rating decision.  

In contrast, the Veteran has not specifically filed a notice of disagreement with the effective date for his service-connected PTSD claim, which was assigned within the April 2014 rating decision.  Furthermore, the Veteran has also not expressed disagreement with the June 2014 RO acknowledgment letter of withdrawal, which withdrew his claim for an earlier effective date for service connection for PTSD.  Therefore, this issue is not before the Board.       

To appeal the October 2014 rating decision, which denied the claims for entitlement to a TDIU, service connection for a back condition, and service connection for a scar from a stab wound, the Veteran filed a notice of disagreement that was received in October 2014.  Thereafter, in November 2014, the Veteran elected the Decision Review Officer (DRO) review process to appeal all of his claims.  See November 2014 Statement in Support of Claim.  

As a result, in April 2015, a Providence, Rhode Island DRO Officer conducted a de novo review of all claims and issued a statement of the case.  See April 2015 Statement of the Case.  This April 2015 Statement of the Case continued the Veteran's 50 percent evaluation for PTSD with MDD, and denied the Veteran's claims for entitlement to a TDIU, service connection for a back condition, and service connection for a scar from a stab wound.  Id.  A timely VA Form 9 was received in May 2015.  See May 2015 Veteran's Attorney Correspondence.  

In the May 2015 VA Form 9, the Veteran's attorney noted that he was not in receipt of the Veteran's claims file as of May 2015, and requested a sixty-day time period upon receipt of the claims file to further respond to the March 2015 statement of the case.  See May 2015 Veteran's Attorney Correspondence.  In August 2015, the Veteran's attorney once again noted that he was not in receipt of the Veteran's claims file, and requested a sixty-day time period upon receipt of the claims file to further respond to the March 2015 statement of the case.  See August 2015 Veteran's Attorney Correspondence.  

Another August 2015 Veteran's attorney correspondence notified the RO about his intent to bring a civil action under the Freedom of Information Act (FOIA).  See August 2015 Veteran's Attorney FOIA Correspondence.  Thereafter, in August 2015, the VA Records Management Center furnished a letter noting compliance with the Veteran's attorney's request.  See August 2015 VA Records Management Center Correspondence.  

Subsequently, in September 2015, the Veteran's attorney noted receiving the claims file and waived his prior request for additional time to review the claims file.  See September 2015 Veteran's Attorney Statement.  Within this correspondence, the Veteran's attorney waived a hearing on the appeal, and also waived further RO consideration of any additional evidence submitted.  Id.  This letter also requested that the Veteran's appeal be forwarded for immediate consideration by the Board.  Id.           

As such, these claims are properly in front of the Board and the Board can continue with further appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.
 


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD with MDD more nearly results in occupational and social impairment with reduced reliability and productivity.

2.  The competent and probative evidence of record does not demonstrate that all forms of substantially gainful employment are precluded due solely to the Veteran's service-connected disabilities.

3.  For the period from August 13, 2010 to October 21, 2013, the competent and probative evidence does not show that referral on an extra-schedular basis for a TDIU is warranted. 
 
4.  The Veteran's back disorder is not causally or etiologically due to service.   

5.  There is no post-service diagnosis of a back scar from a stab wound. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).

3.  Service connection for a back disorder is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  Service connection for a back scar from a stab wound is not established.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

With regards to the Veteran's initial increased rating claim, the Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Therefore, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For the Veteran's TDIU claim, the VCAA duty to notify was satisfied by a May 2014 letter.  See May 2014 VA Correspondence.  This letter was sent to the Veteran prior to the decision on appeal.  In this letter, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for entitlement to a TDIU, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The May 2014 letter also informed the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

For the Veteran's service connection claims, the Veteran was not furnished a notice letter.  However, the Veteran is not shown to have been prejudiced by this omission.   

As to the Veteran's service connection claim for a back condition, the Veteran's claim is denied, in part, due to a lack of evidence of an in-service injury.  In his May 2014 supplemental claim for compensation, the Veteran claimed that he incurred an in-service back injury from when he was ejected from a jeep that was flipped over.  See May 2014 Supplemental Claim for Compensation.  Thus, to the extent that there was a deficiency in meeting the VCAA requirements, the Board notes that this statement from the Veteran, among others within the claims file, reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his service connection claim for a back condition.  Through the Veteran's lay statements, the Veteran has made clear that he understands service connection requires evidence of an in-service injury.  

For the Veteran's service connection claim for a back scar from a stab wound, the claim is denied due to a lack of a current disability.  In this regard, in his May 2014 supplemental claim for compensation, the Veteran claimed that he has a back scar from a stab wound that he received while he was on in-service guard duty.  Id.  Similarly, to the extent that there was a deficiency in meeting the VCAA requirements, the Board notes that this statement from the Veteran, among others within the claims file, reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his service connection claim for a back scar from a stab wound.  Through the Veteran's lay statements, the Veteran has made clear that he understands service connection requires evidence of a present disability.    

Thus, the Board finds that any error in notice regarding substantiating the Veteran's service connection claims is harmless because actual knowledge of what the evidence must show to substantiate such claims is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).    

Furthermore, prior to the initial unfavorable 2014 rating decision, the Veteran, in September 2014, submitted news articles and lay statements to support his other claims on appeal.  See September 2014 Veteran Correspondence; see also September 2014 Veteran-Submitted News Articles.  Thus, the Veteran had additional opportunities throughout the claims process to also further substantiate his service connection claims; however, he chose not to do so.  

Moreover, after the Veteran submitted a notice of disagreement in October 2014 and subsequently selected the DRO Review process in November 2014, the Veteran once again had sufficient opportunity to further substantiate his service connection claims prior to the April 2015 DRO-issued statement of the case.  The April 2015 statement of the case, which was issued after a de novo review of the evidence, thus reflects readjudication of the service connection claims.  See April 2015 Statement of the Case.  As such, any omissions of notice letters for the Veteran's service connection claims are not deemed to be prejudicial. 

In addition, an August 2015 certification to the Board notice letter notified the Veteran that his claims are on appeal and informed the Veteran about the procedures for submission of additional evidence in the case.  See August 2015 Certification to the Board Notice VA Correspondence.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103  and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records, VA medical records, and identified available private medical records.

The Board notes that the Veteran has not been provided with a VA examination for the claim of entitlement to service connection for a low back disorder.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to a lack of credible evidence of an in-service back injury, or nexus between the back disability and service.  Therefore, a VA examination is not warranted for this claim.

Similarly, the Board also notes that the Veteran has not been provided with a VA examination for the claim of entitlement to service connection for a back scar from a stab wound.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to a lack of credible evidence of a present disability.

Thus, the evidence of record provides sufficient information to adequately evaluate the claims.  As such, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Entitlement To An Initial Rating Higher Than 50 Percent For PTSD With MDD

The Veteran seeks a rating higher than 50 percent for his PTSD.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran has been service connected for PTSD with MDD since August 13, 2010.  As he has not appealed this effective date, the Board will address the issue of entitlement to an initial increased rating for PTSD, from August 13, 2010.  

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment for the Veteran's PTSD with MDD, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is rated as 50 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V). Id.  

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Facts

VA Examinations

The Veteran was given three VA examinations: a February 2012 VA PTSD examination, a March 2014 PTSD Disability Benefits Questionnaire (DBQ) examination, and a September 2014 VA PTSD examination.  




a.  February 2012 PTSD Examination

The February 2012 VA examiner diagnosed the Veteran with major depression, with recurrent to moderate.  See February 2012 VA PTSD Examination.  However, this examiner also noted that the Veteran did not have a diagnosis of PTSD that conformed to the then-current DSM-IV criteria.  Id.  In addition, the February 2012 VA examiner marked that the Veteran had occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   Id. 

For the Veteran's major depressive disorder, the February 2012 VA examiner noted that this disorder is more likely than not associated with the persistent racism and combat experiences the Veteran experienced during his time in the military.  Id.  However, this examiner differentiated the Veteran's symptoms to be due to depression and anxiety, rather than PTSD.  Id.

b.  March 2014 PTSD DBQ Examination

The March 2014 PTSD DBQ examiner diagnosed the Veteran as having PTSD that conformed to the DSM-V criteria, with major depressive disorder.  See March 2014 PTSD DBQ.  

Regarding the Veteran's social history, this examiner noted that the Veteran spoke with his siblings most days of the week, to include visiting one of his brothers every day.  Id.  The Veteran acknowledged that he remained very close to his siblings.  Id.  The Veteran noted marrying three times.  Id.  He reported his first marriage lasting for 30 years; however, that relationship fell apart due to his wife's complaints of his antisocial behavior, which included never wanting to be around other people.  Id.  

The Veteran had four children from his first marriage and reported having 12 grandchildren.  Id.  He reported that two of his children lived in California, with another living in New York, and one in New Bedford, his current city of residence.  Id.  He noted feeling detached from his children and that he did not see them too often, as he could only take them for brief periods at a time.  Id.   Additionally, the Veteran reported feeling guilty about his degree of emotional detachment and his tendency to self-isolate.  Id. 

The March 2014 examiner noted that the Veteran's second marriage lasted 11 years, but that it followed the same trend as his first marriage.  Id.   This same pattern also continued for his third marriage, which also resulted in divorce.  Id. 

At the time of the examination, the Veteran denied having any close friends and stated that he isolated himself and barely left his house.  Id.   

With regards to his educational history, the March 2014 examiner noted that the Veteran had three bachelor's degrees in education, architecture and construction, and legal education.  Id.  

As to his occupational history, this examiner noted that the Veteran was retired at the time of the examination.  Id.  The Veteran reported that he had difficulty finding work after service, but that he ultimately started his own construction business, which he had for over thirty years.  Id.  Within his construction business, the Veteran reported having hired project managers in order to minimize social interactions.  Id.  Outside of his construction business, the Veteran noted having worked for various agencies, to include the Massachusetts Housing Finance Agency, the Housing & Urban Development Office, and the National Association for the Advancement of Colored People (NAACP).  Id.  At the NAACP, the Veteran reported being a civil rights investigator and mediator.  Id.  The Veteran noted last working in 2011, at which time he was in charge of building schools in New Bedford.  Id.

Regarding the Veteran's mental health history, the March 2014 examiner noted the Veteran's self-reports of first attempting to receive treatment for his condition in 1953.  Id.  However, at this time, the Veteran reported being told by medical professionals that he would get over it and that everyone was having similar adjustment problems.  Id.  Further, the Veteran mentioned attempting to seek treatment multiple times at the VA with the same outcome.  Id.  He noted that he finally received treatment approximately three to four years ago, and that he has been receiving medication and treatment since that time.  Id.  In this regard, the March 2014 examiner also acknowledged the Veteran's medical records that diagnosed the Veteran with PTSD and MDD.  Id.    

With regards to the Veteran's symptoms, the March 2014 examiner noted that the Veteran had depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideations.  Id.    

Noting the Veteran's behavior at the time of the examination, the March 2014 examiner noted the Veteran to be pleasant and cooperative with restricted mood.  Id.  When discussing his military experiences of racial discrimination and combat experiences, this examiner noted that the Veteran was extremely reactive with intermittent periods of disassociation and loud sobbing, which included being unable to speak for several minutes.  Id.  In this regard, the March 2014 examiner remarked that several breaks were required during the examination to get the Veteran back on track.  Id.  Further, the March 2014 examiner noted the Veteran's thought process and speech to be within normal limits, with no evidence of audio and visual hallucinations or delusions.  Id.  

Taking the above facts into account, the March 2014 examiner opined that the Veteran met full DSM-V criteria for PTSD and MDD.  Id.    
Specific to the Veteran's PTSD diagnosis, the March 2014 examiner noted that the Veteran was extremely distressed by the racial discrimination and harassment experienced while in service, and emphasized that this particular stressor was the main focus throughout the examination.  Id.  Despite this fact, the March 2014 examiner noted that, when the Veteran was redirected and asked to focus on additional stressors, he was able to identify several combat-related stressors that were significant to meet criterion A for PTSD, and noted recently re-experiencing these combat stressors.  Id.   

In addition to the above stressors, the Veteran also identified several traumatic events that were of sufficient magnitude to cause PTSD, including learning about multiple people close to him who were killed, witnessing people killed, and being nearby a plane when a bomb fell and rolled on the ground.  Id.  In this regard, the March 2014 examiner noted that the Veteran had difficulty providing information about individual stressor events due to the fact that the Veteran was highly distressed, sobbing, and required multiple breaks during the examination.  Id.  

The March 2014 examiner also acknowledged the letters from the Veteran's treating physicians and therapists, which the examiner deemed to be consistent with the Veteran's reports during the examination.  Id.   

With regards to the Veteran's MDD, the March 2014 examiner, in pertinent part, noted that the Veteran's MDD is clearly documented in therapy notes for the last three to four years.  Id.  The March 2014 examiner noted that the Veteran was diagnosed with MDD during his last VA examination in February 2012, and that he continued to have significant symptoms of depression with feelings of hopelessness, worthlessness, and passive thoughts of death.  Id.   

Taking the above facts into account, the March 2014 examiner noted that the Veteran's primary impairment was in the domains of social functioning.  Id.  In this regard, the March 2014 examiner re-iterated the Veteran's social detachment symptoms discussed above.  Although the Veteran reported symptoms that impacted his occupational functioning, the March 2014 examiner emphasized the Veteran's retirement and the fact that the Veteran was successful in multiple positions throughout his career, despite some deficiencies in occupational functioning.  Id. 

c.  September 2014 VA PTSD Examination

The Veteran was also given a VA PTSD examination in September 2014.  

The September 2014 VA examiner diagnosed the Veteran with PTSD with major depressive disorder (MDD).  See September 2014 VA Examination.  This examiner noted that the symptoms of intrusive thoughts, physiological and emotional reactions to trauma cues, nightmares, avoidance of war-related conversations, anger, and increased startle response were specific to his PTSD.  Id.  

As to the Veteran's level of occupational and social impairments related to his mental diagnoses, the September 2014 examiner noted that the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that the Veteran did generally function satisfactorily with normal routine behavior, self-care and conversation.  Id.  

For the Veteran's social history, the September 2014 examiner noted that the Veteran lived by himself, but that he has three daughters in the nearby area.  Id.  The examiner also noted that one of these daughters continued to visit the Veteran on a daily basis to check in and bring him food.  Id.  The Veteran described his relationship with his daughters as excellent.  Id.  In addition to his daughters, the Veteran also reported having two friends that he saw approximately two times per month.  Id.  

As to his occupational and educational history, the September 2014 examiner noted similar facts to the March 2014 PTSD DBQ examination.  Notably, during the last thirteen years of employment, the Veteran was contracted with the city of New Bedford and oversaw many large projects, including the construction of three middle school facilities and athletic complexes.  Id.  

Regarding his current occupational activities, the September 2014 examiner noted that the Veteran continued to volunteer his time at several different organizations.  Id.  His volunteer activities included serving on the advisory committee for the New Bedford Standard Times (serving one to two hours per week) and the Whitfield-Manjiro Society (serving one hour per month).  Id.  At this time, the Veteran also stated that he often received phone calls from others asking for him to consult on constructions projects, which generally resulted in him referring these consulting offers to others.  Id.  

In describing his typical day, the Veteran noted a routine of going to Dunkin Donuts in the morning for coffee, followed by reading a variety of books and magazines for three to four hours per day.  Id.  He also reported listening to music and watching television shows on nature, medicine, and travel.  Id.   

As to the Veteran's mental history, the September 2014 examiner noted that the Veteran was receiving care at the New Bedford clinic, where he meets on a monthly basis with F. Vanzant, a licensed independent clinical social worker (LICSW).  Id.  This examiner also noted that the Veteran regularly consulted with other medical care professionals for medication management as he is prescribed sertraline and trazodone, which are medications used to treat depression and anxiety disorders.  Id.    

Noting the Veteran's PTSD symptoms, the September 2014 examiner noted that the Veteran had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideations.  Id.    

Observing the Veteran's behavior at the time of the examination, the September 2014 examiner noted that the Veteran arrived on time, was casually dressed, and appropriately groomed for the examination.  Id.  The Veteran's demeanor was pleasant and cooperative while maintaining good eye contact throughout the interview.  Id.  This examiner remarked that the Veteran had no evidence of psychosis, but noted that the Veteran endorsed wishing he would not wake up in the morning.  Id.  However, the Veteran denied any active planning or thoughts of harming himself.  Id.    
Furthermore, the September 2014 examiner noted that the Veteran continued to meet full DSM-V diagnostic criteria for PTSD and major depression; however, this examiner noted that there was little evidence to support any significant changes in severity or impairment since his last PTSD examination in March 2014.  Id.    

In regards to the question of unemployability due to his symptoms of PTSD and depression, the September 2014 examiner noted that the Veteran remained active in his retirement with a variety of community organizations, as well as remaining a resource to others who were seeking advice or assistance with construction projects.  Id.  To support the opinion, this examiner specifically highlighted the Veteran's joking remarks during the examination where the Veteran, in jest, stated that he was a consultant to others, but that he did not get paid for it.  Id.     

Taking the above facts into account, the September 2014 examiner, in relevant part, opined as follows:

Given the Veteran's involvement in the community, with others calling for help and being an avid reader, I cannot state that [the] Veteran is completely unemployable due to his symptoms of PTSD or anxiety.  Id.   

Mental Health Treatment Notes 

a.  New Bedford VA Medical Center (VAMC) Treatment Notes

The Board discusses the Veteran's relevant New Bedford VAMC mental health treatment notes in reverse chronological order.  

A July 2014 treatment consultation noted the Veteran's irritability, anger and frustration, and deficiencies in sleep due to him only sleeping three to four hours per night.  See July 2014 New Bedford VAMC Treatment Note.  

A June 2014 treatment note acknowledged the Veteran's depressed mood, poor sleep, irritability, social isolation, and occasional passive thoughts on dying.  See June 2014 New Bedford VAMC Treatment Note.  
A May 2014 treatment consultation noted the Veteran being frustrated by the VA claims process.  See May 2014 New Bedford VAMC Treatment Note.  This had exacerbated the Veteran's anger and frustration, in addition to leading the Veteran to have a loss of appetite and weight loss.  Id.  Additionally, this treatment consultation noted the Veteran's experiences of being discriminated in the 1950s and how those experiences continue to be presently troubling for him.  Id.  

An April 2014 treatment consultation noted the Veteran feeling loopy and sedated on his psychiatric medications.  See April 2014 New Bedford VAMC Treatment Note, Author E. Angeles.  At this time, the Veteran continued to experience transient periods of anxiety, especially worrying about his two relatives who were having medical issues.  Id.  

Another April 2014 treatment consultation noted the Veteran regularly attending group therapy sessions at the Fairhaven Vet Center, which he reported feeling cheered up by.  See April 2014 New Bedford VAMC Treatment Note, Author P. Cobb.  At this time, the Veteran reported poor motivation and feeling drowsy.  Id. 

A March 2014 consultation notes the Veteran feeling fatigued during the day and feeling down over the past several months.  See March 2014 New Bedford VAMC Treatment Note, Author Cobb. P.  The Veteran reported feeling edgy and depressed, in addition to noting that he used to enjoy his grandchildren, but that presently he was finding that he isolated himself.  Id.  

Another March 2014 consultation reported the Veteran's mood being such that he did not want to go out or engage in any activities.  See March 2014 New Bedford VAMC Treatment Note, Author F. Vanzant.  In this regard, the Veteran reported spending 90 percent of his time alone and not having any male or female friends.  Id.  He reported that his salvation was work and that since he had stopped working in 2011, his life had started going downhill.  Id.  In order to get himself out of the house, the Veteran noted his intentions to go back and finish his master's degree.  Id.  

Another March 2014 consultation noted the Veteran being seen on a walk-in basis after reporting tearfulness, depression, and statements that he did not want to live anymore.  See March 2014 New Bedford VAMC Treatment Note, Author U. Subbiah.  At this time, the Veteran reported significant insomnia, depression, excessive guilt about his role in the Korean War, hopelessness, anxiety, less loving feelings towards loved ones, and more irritability.  Id.    

A March 2014 neurology consultation noted the Veteran's falling spells, which had developed over the last two to three years.  See March 2014 New Bedford VAMC Neurology Treatment Note.  This treatment consultation remarked that the Veteran's symptoms of dizziness, falling down, and slowness were due to psychomotor retardation related to depression and PTSD, rather than an extrapyramidal disorder.  Id.  Moreover, the Veteran was noted as having passive suicidal ideations.  Id.  

In a February 2014 treatment note, the Veteran reported that his prescribed medications had not been helpful and that these medications left him feeling restless, constipated and nervous.  See February 2014 New Bedford VAMC Treatment Note.  However, upon being asked by the social worker if his symptoms warranted hospitalization, the Veteran stated that he did not think hospitalization would be helpful in alleviating his symptoms.  Id. 

A November 2013 consultation noted the Veteran's assessment of suicide and violence risk to be low, and listed the Veteran's first and second ex-wives to be major social supports for him.  See November 2013 Treatment Note, F. Vanzant, Author.  At this time, the Veteran noted his leisure activities to include painting, playing guitar, sailing, flying, reading, and listening to music.  Id.   

Of note, throughout his treatment history at the New Bedford VAMC, the Veteran denied ever having tried to seriously harm himself or others in the past, in addition to denying any attempts of suicide.  See July 2014 New Bedford VAMC Treatment Note; June 2014 New Bedford VAMC Treatment Note; May 2014 New Bedford VAMC Treatment Note; April 2014 New Bedford VAMC Treatment Note, Author E. Angeles; March 2014 New Bedford VAMC Treatment Note, Author Cobb. P.; February 2014 Bedford VAMC Treatment Note; See November 2013 Treatment Note, F. Vanzant, Author.    

This treatment history also noted the Veteran to be adequate in appearance, cooperative in attitude, linear in thought process, adequate for insight and judgement.  Moreover, for the majority of these treatment consultations, the Veteran was noted as being within normal limits for: motor activity, speech, orientation, attention, and concentration.  His mood for most of this treatment period was noted to be euthymic, or normal.  

Additionally, throughout this treatment period, the Veteran's potential foreclosure on his home, divorce, financial concerns, and deceased siblings were also acknowledged to be contributing factors to his mental health.  
  
b.  New Bedford Vet Center Treatment Notes

The Board discusses the Veteran's relevant New Bedford Vet Center mental health treatment notes in reverse chronological order below.  

First, the Board notes that, in the aggregate, these treatment notes reported the Veteran being sad due to various stressors in his life and recorded his feelings of depression.  Although the Veteran showed signs of depression, all these treatment consultations noted the Veteran's statements that he would never do anything to harm himself or anyone else.  See April 2012 New Bedford Vet Center Dr. J. Kikuchi Treatment Note; March 2012 New Bedford Vet Center Dr. J. Kikuchi Treatment Note; February 2012 New Bedford Vet Center Dr. J. Kikuchi Treatment Note 

At several treatment consultations, the Veteran reported having friends die and this further exacerbating his feelings of depression.  See April 2012 New Bedford Vet Center Dr. J. Kikuchi Treatment Note; February 2012 New Bedford Vet Center Dr. J. Kikuchi Treatment Note.  
A February 2012 treatment consultation noted the Veteran's volunteer work and the importance of such work.  See February 2012 New Bedford Vet Center Dr. J. Kikuchi Treatment Note.

A September 2011 treatment consultation noted the Veteran wanting to discuss how PTSD can affect his life, especially his desire to want to be alone.  See September 2011 New Bedford Vet Center Dr. J. Kikuchi Treatment Note.    

An August 2011 treatment consultation noted the Veteran reporting that he had emotional trauma that has been with him for a prolonged period of time.  See August 2011 New Bedford Vet Center Dr. J. Kikuchi Treatment Note.  Further, the Veteran reported feelings of depression, flashbacks and bad memories, antisocial behavior, nightmares, sleepless nights, and frequent crying.  Id.  In this regard, the Veteran reported going to the beach, parking, and crying for hours.  Id.  At this time, the Veteran noted suicidal thoughts, but reported that he did not have any prior attempts of suicide or any suicidal plans.  Id.  He also reported having feelings of hopelessness and despair, but no homicidal thoughts or plans.  Id.   

Veteran-Submitted Medical Opinions   

In support of his PTSD claim, the Veteran, in December 2012, submitted a medical opinion from his treating VA clinical psychologist.  See December 2012 New Bedford Vet Center Psychologist Opinion.  Within this opinion, the New Bedford Vet Center psychologist highlighted that the Veteran had suicidal thoughts, sleep problems, sad feelings, a need for isolation, and episodes of crying while discussing his experiences in service.  Id.  Although this psychologist had not personally conducted a diagnostic assessment of the Veteran, the psychologist concurred with the February 2012 VA examiner's assessment that the Veteran suffered from major depression, but also added that the Veteran had several symptoms of PTSD.  Id.        

In April 2013, the same New Bedford Vet Center psychologist once again submitted a letter in support of the Veteran's claim for PTSD and MDD.  See April 2013 New Bedford Vet Center Psychologist Opinion.  Within this opinion, the New Bedford Vet Center psychologist diagnosed the Veteran with PTSD and MDD from his military service during the Korean War.  Id.  

With regards to his PTSD symptoms, the April 2013 opinion noted that the Veteran routinely experienced recurrent and intrusive distressing recollections of events occurring in the military.  Id.  In this regard, the opinion remarked that the Veteran often experienced intense psychological distress and psychological reactivity (crying, heart pounding, trouble breathing, shaking, and sweating) due to cues that symbolize aspects of the trauma that he had experienced.  Id.  Further, the Veteran's treating psychologist noted that nearly every time racism was discussed in a therapy session, it was apparent that he was experiencing a flashback and dissociation.  Id.

As to the Veteran's persistent avoidance, the April 2013 opinion noted that the Veteran made deliberate efforts to avoid activities, conversations, thoughts, and feelings that might bring up traumatic memories of his military service.  Id.  Specifically, the April 2013 opinion noted that the Veteran avoided crowds, detached and estranged himself from others, and avoided intimate and close relationships.  Id.  

Further, the Veteran was noted as being unable to maintain a martial relationship due to his avoidance of intimate contact while married.  Id.  In this regard, the Veteran was noted as having trouble loving others and experiencing a sense of foreshortened future.  Id.

With regards to increased arousal, the April 2013 opinion noted the Veteran's reports that he averaged a total of six hours of sleep per night and had difficulty falling asleep.  Id.  The Veteran was noted as often being very irritable throughout the day, which led to feelings of depression, sadness, and a need for isolation.  Id.

Further, the Veteran was noted as being hyper-vigilant to the point where he had a hard time relaxing.  Id.  Specifically, the April 2013 opinion noted that the Veteran always needed to be sitting in a position where he was facing the exit, preferred to sit at certain positions while dining at a restaurant, and going to extreme measures to make sure everything was in order.  Id. 
Additionally, the Veteran's MDD symptoms were noted as being such that he was in a depressed mood every day.  Id.  Specifically, the Veteran was acknowledged as being tearful, sad, and feeling empty all the time.  Id.   

Additional symptoms noted were of: diminished interest in almost all activities; fatigue and loss of energy; feelings of worthlessness and guilt for the death and destruction he caused during the war; in addition to a diminished ability to think, concentrate, and make decisions in his personal life.  Id.  The Veteran noted that he only found comfort when he drove down to the water and just sat there.  Id.  



September 2015 Employability Evaluation

In September 2015, the Veteran submitted an employability evaluation by a vocational counselor.  See September 2015 Employability Evaluation.  This report will be discussed in detail in the TDIU facts section.  However, as it relates to the Veteran's PTSD symptoms, the Board notes that the Veteran, during the employability interview, reported having up to two bad days a week where he did not get out of bed and neglected his hygiene.  Id.  Further, the Veteran reported that he often felt as though he had no reason for living, reported feeling very depressed, and acknowledged mainly staying alive for his granddaughter's college graduation.

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from August 13, 2010, the Veteran's PTSD is appropriately evaluated as 50 percent disabling.  The next higher rating of 70 percent is not warranted as the evidence does not demonstrate that the Veteran has occupational and social impairment with deficiencies in most areas (emphasis added), such as work, school, family relations, judgment, thinking, or mood.  

With regards to his work, the Board is persuaded by the September 2014 VA opinion which noted that, although the Veteran was retired at the time of the examination, the Veteran still continued to volunteer his time at several different organizations.  Also, during this September 2014 examination, the Veteran himself stated that he continued to serve as a volunteer consultant for friends within the construction management industry.  

The Board takes into account the Veteran's lay statements made throughout the record that his PTSD symptoms significantly impacted him in occupational settings.  
However, the Board also notes that all three of the VA examinations acknowledged the Veteran to only have occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  Moreover, the record as a whole also does not show gross deficiencies in occupational impairments.  On the contrary, despite the Veteran being retired, the record reflects that the Veteran still remains active with his volunteer engagements and ad hoc pro bono consulting.   

With regards to his education, the Veteran, within a March 2014 treatment note, remarked of his intentions of going back and finishing his master's degree.  See March 2014 New Bedford VAMC Treatment Note, Author D. Vanzant.  Furthermore, the evidence also shows that the Veteran maintains an extensive weekly reading schedule.  Thus, it cannot be said that he had deficiencies with his schooling.    

Additionally, the evidence shows that the Veteran is able to maintain good social interactions with his immediate family members and siblings.  In this regard, the Veteran noted regularly visiting some of his siblings and daughters.  He also noted that his two ex-wives continue to be a source of support for him.  Although the Veteran continues to have interpersonal difficulties due to his PTSD with MDD, as evidenced by his tendency to self-isolate when around family members, he has nonetheless, maintained close family relationships.  Moreover, although the Veteran in the March 2014 examination denied having any close friends, he did report in the September 2014 examination that he maintained contact with two friends that he saw approximately two times per month.       

With regards to the Veteran's judgment and thinking, the Veteran's reactions to in-service treatment documented in the March 2014 VA examination and his mental health treatment notes demonstrate symptoms of impaired judgment and impaired abstract thinking.   However, these symptoms are better contemplated by the current 50 percent rating assigned.  In this regard, the record shows that the Veteran is able to live independently and maintain an effective routine of waking up early, driving to a coffee shop for coffee, reading for three to four hours per day, listening to music, and watching television shows.  Further, as previously mentioned, for the majority of his treatment consultations, the Veteran was noted as being within normal limits for motor activity, speech, orientation, attention, and concentration.  

The record does reflect that the Veteran primarily suffers from mood impairments.  His VA examinations and extensive treatment notes show the various iterations of his mood impairments, which have exacerbated the Veteran's tendency to self-isolate.  However, his mood impairments, by themselves, cannot be said to justify a higher 70 rating as the Veteran still does not exhibit occupational and social impairment with deficiencies in most areas. 

The Board acknowledges that the Veteran shows obsessional rituals of having to sit within certain positions, as noted within the April 2013 New Bedford Vet Center psychologist opinion; however, these obsessional rituals are not reflected to interfere with his routine activities, and thus do not, by themselves, warrant a higher 70 percent rating.  

The evidence also does not show that a 100 percent rating for the Veteran's PTSD with MDD is warranted.  In the aggregate, as the above discussion reflects, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.

Moreover, the Veteran, in the relevant record, did not exhibit symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; disorientation to time or place; or memory loss of close relatives, own occupation, or own name.   

The Board acknowledges that the Veteran indicated passive suicidal ideations during the March 2014 and September 2014 VA examinations, and within his mental health treatment notes.  However, these medical records have consistently noted that the Veteran has denied any active suicidal and homicidal ideations.  Therefore, he is not in persistent danger of hurting himself or others, and thus, his symptoms are not of the frequency, severity, and duration as contemplated in a 100 percent rating. 

Further, the Board notes that that Veteran shows an intermittent inability to perform activities of daily living, as he self-reported neglecting his hygiene for up to two days a week and his lack of motivation to get out of bed in the morning.  This symptom, however, is contemplated in the currently assigned 50 percent rating, which holistically took into account the Veteran's disturbances of motivation and mood.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the type and severity of symptoms that indicate a certain level of disability.  Examining the Veteran's PTSD symptoms as a whole, however, the Board concludes that the Veteran's symptomatology does not more nearly approximate the criteria for a higher 70 percent, or 100 percent rating.  The Veteran's symptoms do not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Furthermore, the Veteran's symptoms also do not demonstrate total occupational and social impairment. 

Accordingly, the 50 percent rating appropriately addresses the Veteran's psychiatric symptoms, from August 13, 2010.     

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation of 70 or 100 percent, from August 13, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also Fenderson, supra.  As the preponderance of the evidence is against the claim, the claim must be denied.
 
Extraschedular Consideration 

The Board has also considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's ratings for PTSD with MDD contemplate his subjective complaints as well as his functional impairment.  Although the Veteran experienced difficulty in adapting to stressful circumstances, periods of irritability and anger, anxiety, tendency towards self-isolation, impaired judgment, impaired abstract thinking, depression, disturbances of motivation and mood, these symptoms were not found to impair him so severely as to prevent him from functioning.  Indeed, he continued to maintain effective social relationships and on most occasions, was able to perform his activities of daily living and functioning.  Therefore, the Veteran's subjective complaints were included in the ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate and consideration of the second step under Thun is not necessary.  Accordingly, referral for extraschedular consideration is not warranted. 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, in addition to being service connected for PTSD with MDD, the Veteran is service connected for bilateral hearing loss and tinnitus.  See October 2014 Rating Decision Codesheet.  His bilateral hearing loss is rated at 10 percent disabling from August 13, 2010; 20 percent disabling from July, 24, 2012, and 40 percent disabling from October 22, 2013.  His tinnitus is rated at 10 percent disabling from August 13, 2010.  However, the record, in the aggregate, reflects that there are no additional symptoms that have not been attributed to a specific-service connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Entitlement To A TDIU

The Veteran seeks entitlement to a TDIU.  The Veteran asserts that he cannot work due to his service-connected disabilities.  

Applicable Laws

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2015).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under 38 C.F.R. § 4.16(a), marginal employment cannot be considered substantially-gainful employment.  In Faust v. West, 13 Vet. App. 342, 356   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.

In this case, the Veteran has a combined rating of 70 percent from October 22, 2013.  See October 2014 Rating Decision Codesheet.  The Veteran's PTSD with MDD disability has been rated at 50 percent from August 13, 2010.  Id.  As a result, the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU from August 13, 2010 to October 21, 2013; however, they do meet the schedular criteria starting from October 22, 2013.  38 C.F.R. § 4.16(a) (2015).  Therefore, the Board can, in the first instance, determine whether the Veteran is able to follow a substantially-gainful occupation from October 22, 2013.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  

Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, for the period from August 13, 2010 to October 21, 2013, an extraschedular rating is for consideration where the veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b) (2015).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, as will be discussed below, the evidence does not show that the Veteran is unemployable due to his service-connected disabilities; therefore, the Board finds that referral on an extraschedular basis for a TDIU is not warranted in the present case.

Facts

The Board cross-references the extensive fact section noted above from the Veteran's initial increased rating PTSD claim.  These facts are also relevant to the Veteran's TDIU claim.   

In September 2015, the Veteran submitted an extensive employability evaluation from a vocational rehabilitative counselor.  See September 2015 Private Employability Evaluation.  The vocational counselor noted that the Veteran stopped working in April 2011 when he was discharged from his position as a contract manager with the City of New Bedford.  Id.  Although he was given no specific reason for the layoff, the Veteran believes that it was due to his PTSD symptoms.  

During this evaluation, the Veteran noted that because of his PTSD, he suffered from depression, tearfulness, panic attacks, reoccurring intrusive thoughts, suicidal ideation, nightmares, interrupted sleep, isolative behaviors, anger and anxiety.  Id.  The Veteran noted that throughout his life he had suppressed these symptoms by becoming a workaholic, but that this has caused him significant interpersonal problems.  Id.  

The Veteran remarked that, starting in 2007, he noticed that he was treated differently at work and that he started to sporadically miss work due to an increase in his depression.  Id.  The Veteran believed that these symptoms have worsened after his retirement.  Id.  He noted that since leaving work in 2011, he often ruminated about his ill treatment while in service.  Id. 

At this evaluation, the Veteran described his typical day that was similar to what had already been detailed in a prior section.  Of note, as mentioned previously, the Veteran reported having up to two bad days a week where he did not get out of bed and neglected his hygiene.  Id.  He often felt as though he had no reason for living with increased feelings of depression, and reported mainly staying alive for his granddaughter's college graduation.  Id. 

As to the Veteran's work history, the vocational counselor noted that the Veteran started his own company in 1962 designing homes and managing construction projects.  Id.  From 1974 to 1984, he was an investigator and mediator for the United States Department of Health and Human Services, Office of Civil Rights.  Id.  Thereafter, he returned to construction management, where, since 2000 to 2011, he worked as a full time contracting project manager for the City of New Bedford.  Id.  The Veteran stated that his job as a construction project manager was performed primarily in isolation, except for having to attend occasional meetings.  Id.  He spent the bulk of his time on-site making sure that work was completed correctly, and the remaining time he worked by himself in his car or home office.  Id.  

Starting in 2007, the Veteran noticed he was becoming more isolative and less engaged with coworkers, and felt that he was being treated differently by vendors and coworkers.  Id.  Due to this, he lost his confidence, began to occasionally miss workdays, and had less interest and motivation for his job.  Id. 

The vocational counselor cited to the U.S. Department of Labor's Selected Characteristics of Occupations to define the role of a construction project manager, as involving dealing with people beyond giving and receiving instructions.  Id. 

Given the above facts, the vocational counselor opined that it is more likely than not that the Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation, and that this unemployability began at the time of his 2011 dismissal from work with the City of New Bedford.  Id. 

The vocational counselor stated that the Veteran would have no transferrable skills to any type of work based on his vocational history and given his limited ability to deal with stress, anxiety, flashbacks, anger, and inability to get out of bed two days a week, in addition to his labile mood.  Id.  However, the vocational counselor acknowledged that this opinion was rendered despite any medical professionals' opinion as to whether the Veteran can engage in work.  Id.

The Board notes that the September 2015 employability evaluation reported the Veteran drawing a social security retirement income.  Id.  However, the record does not reflect that the Veteran draws a social security disability (emphasis added) income, in addition to his retirement income.  The Veteran and his representative have also not contended that the Veteran is eligible for social security disability income.    

Additionally, in January 2014, the Veteran submitted his resume.  This resume lists multiple certifications related to construction and project management.  See January 2014 Veteran Resume.  Of note, this resume recorded that the Veteran is pursuing a Master's degree at the Wentworth Institute for Architectural Construction.  Id.  This resume also reflected the Veteran being engaged in several community activities, including with the New Bedford Whaling Museum, Whitfield Manjiro Society, the City of New Bedford Election Commission, and the New Bedford Port Society.  Id.     

The Board also notes that the Veteran has submitted several occupational certificates that he currently possess.  See January 2013 Veteran's Occupational Certificates.  

Moreover, the Veteran submitted a VA Form 21-8940 in May 2014.  See May 2014 VA Form 21-8940.  This record reflects that the Veteran last worked full-time in April 2011 as a Project Manager contractor for the City of New Bedford.  Id.   

Analysis

After careful consideration of the foregoing evidence, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected disabilities do not prevent him from securing and following substantially-gainful employment.

The Board finds the opinions of the March 2014 VA examiner and the September 2014 VA examiner to be the most probative as to the TDIU issue.  These examiners opined that the Veteran's primary impairments are in the domain of social functioning and not within occupational functioning.  

The September 2014 examiner opined that, given the Veteran's involvement in the community, including the fact that other construction professionals call the Veteran for free consultations, and that the Veteran is an avid reader, the examiner could not state that the Veteran is completely unemployable due to his symptoms of PTSD or anxiety.  

The Board finds these opinions to be highly probative in that they offered clear conclusions with supporting information, as well as reasoned medical explanations. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that these opinions are sufficient to assist VA in deciding the instant claim.

The Board acknowledges the September 2015 employability evaluation conducted by a private rehabilitative counselor, which opined that the Veteran's service-connected PTSD with MDD prevents him from securing or following a substantially gainful occupation.  However, the Board puts low probative weight on this opinion.  

First, the vocational counselor stated that the Veteran would have no transferrable skills to any type of work based on his vocational history and given his limited ability to deal with stress, anxiety, flashbacks, anger, and inability to get out of bed 2 days a week and labile mood.  However, the vocational counselor did not take into account the Veteran's pro-bono consulting activities, which, albeit in a reduced capacity, use the Veteran's extensive skills and experiences within the construction project management industry.  Further, the vocational counselor failed to take into account the Veteran's resume that noted the Veteran's pending course work towards a Master's degree, reflecting his ability to deal with stress and anxiety associated with higher education.  

Second, the vocational counselor noted that the proffered opinion was rendered despite any medical professionals' opinion as to whether the Veteran can engage in work.  Thus, the Board puts low probative weight to this vocational report. 

The Board acknowledges the Veteran's contentions that he has not been employed since April 2011.  The Board finds that, although the Veteran has performed pro bono consulting and volunteer activities since April 2011, he has not been substantially and gainful employed since April 2011.  However, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence does not show that the Veteran cannot perform the acts required by employment due to his service-connected disabilities. 

The evidence shows that the Veteran is intelligent, highly-educated, and very accomplished.  He earned three bachelor's degrees and his resume reflects that his Master's coursework is pending.  Prior to April 2011, he was employed as a construction project manager, which was a job that was performed in isolation with the exception of occasional meetings.  Thus, even with the Veteran's social impairments, the Veteran could still perform the acts required by his previous employment.  There is no probative evidence that the Veteran's service-connected disabilities would prevent him from utilizing these skills to perform the type of work he previously performed.  Indeed, the Veteran is currently using these skills on a pro bono capacity when he consults on construction industry matters. 

Parenthetically, the Board acknowledges that the Veteran draws Social Security Administration retirement income.   However, the record does not show that the Veteran draws a disability income due to his PTSD with MDD.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  In addition, as the Board has found that the Veteran is capable of performing the acts required in securing and following a substantially-gainful occupation, referral on an extraschedular basis for a TDIU is not warranted.

III.  Service Connection Claims

The Veteran seeks entitlement to service connection for a low back disorder and for a scar from a stab wound.  

Applicable Laws

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place, and circumstances of such service.  However, section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 


A.  Entitlement to Service Connection For A Back Disorder

Facts

In a May 2014 supplemental claim for compensation, the Veteran asserted that he developed a back injury while in service due to being ejected from a jeep that was flipped over.  See May 2014 Supplemental Claim for Compensation.

The Veteran's service treatment records were reviewed.  Service treatment records show no complaints for the Veteran's spine and other musculoskeletal functions.  At the Veteran's October 1952 discharge examination, the Veteran denied any back conditions at discharge.  See Service treatment records, page 5.  Upon a clinical evaluation at the discharge examination, he was noted to be normal for his spine and other musculoskeletal functions.  Id. 

Post service, in July 2006, the Veteran submitted private treatment records which show that the Veteran has a current diagnosis of thoracic spinal stenosis with myelopathy.  See July 2006 Dr. M. Private Report of Operation.  

A February 2007 treatment note reflects a postoperative follow-up of the Veteran after he underwent surgery to correct his back condition.  See February 2007 Dr. M. Private Treatment Note.  In this treatment note, the Veteran's treating physician noted that the Veteran came for treatment after he developed back pain symptoms due to a work injury dating back to March 2006.  Id.  The treating physician noted that a ladder fell across the Veteran's back and the severity of his back pain started due to this accident.  Id.  In this regard, the treating physician also noted that the Veteran had complaints of back pain prior to this accident, but that the pain was exacerbated after his injury.  Id.    

An April 2006 treatment note acknowledged that the Veteran had a motor vehicle accident, which caused orthopedic injuries to his right hip and caused the Veteran to walk with a limp.  See April 2006 Private Treatment Note.  In this regard, the April 2006 treatment note reported that the Veteran received physical therapy for his back in 1998 with aqua therapy, but it was not helpful in alleviating his symptoms.  See April 2006 Private Treatment Note.  

Analysis

The Board notes that the Veteran's private treatment records demonstrate that the Veteran currently suffers from thoracic spinal stenosis with myelopathy.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

In the case at hand, one of the Veteran's contentions is that his back disorder was caused by his time in service.  However, as the Veteran has not described circumstances in which he reportedly suffered an injury during combat (emphasis added), there is no injury that is presumed to have occurred in service, and the provisions of 38 U.S.C.A. § 1154(b) are thus inapplicable here.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, after a review of all the lay statements made by the Veteran, along with the Veteran's personnel and service treatment records, the Board finds that the weight of the evidence cannot substantiate the Veteran's assertions that his back disorder started in service.  In this regard, the Veteran's affirmative report of denying back pain at the time of his separation is inconsistent with his recent assertions that his back pain started due to an in-service car accident.  This weighs against his credibility.  In fact, the evidence submitted by his private treating physicians note that his current disability is related to an accident incurred at work in March 2006.  Therefore, an in-service incidence has not been established here by credible evidence.  

Nor does the evidence otherwise establish a nexus between active duty service and his current complaints.  In this regard, his first treatment for back pain started in 1998, which is 46 years after his time in service.  Further, the probative evidence reflects that he initially began to seek treatment for his back condition due to a motor vehicle accident after his time in service. 

Therefore, the Veteran's claim for service connection for a back disorder must be denied.  


B.  Entitlement to Service Connection For A Back Scar From A Stab Wound

Facts

In an April 2013 New Bedford Vet Center psychologist letter, the Veteran's treating psychologist noted several traumatic events of racism and discrimination during the Veteran's time in service.  See April 2013 New Bedford Vet Center Psychologist Opinion Letter.  Specifically, the Veteran's treating psychologist noted an incident that the Veteran recalled occurred during the Korean War when the Veteran was on sentry duty.  Id.  During this time on guard duty, the Veteran recalled that there were Chinese and Korean prisoners on the base when one of these prisoners of war jumped out and stabbed the Veteran in the back.  Id.  Further, the Veteran alleged that when he went to seek treatment for the stab wound, the medical staff at this time told him that it was "a superficial wound and did not damage any organs."  Id.  The April 2013 psychologist letter noted that the Veteran has a scar on his shoulder from the stab wound.  Id.  

As such, the Veteran's service connection claim for a scar from a stab wound arises from these lay statements by the Veteran.  

After attempting to verify the assertions made within the April 2013 New Bedford Vet Center psychologist opinion letter, a December 2013 VA Formal Finding Memorandum noted that there is no evidence of a back scar or stab wound within the Veteran's service treatment records.  See December 2013 VA Formal Finding Memorandum.  

The Veteran's service treatment records were also reviewed.  Service treatment records show no complaints for the Veteran's back scar or for a stab wound.  At the Veteran's October 1952 discharge examination, the Veteran denied any back conditions at discharge.  See Service treatment records, page 5.  Upon a clinical evaluation at the discharge examination, he was noted to be normal and no stab wounds were recorded.  Id. 

Post service, there is no evidence of the Veteran seeking treatment for a stab wound, or for a scar on the Veteran's back. 

Analysis  

The Board notes that a review of the Veteran's medical records does not demonstrate that the Veteran currently suffers from a scar from a stab wound.  

A review of both the lay and clinical evidence reveals no indication of a currently manifested scar from a stab wound.  In this regard, even the April 2013 New Bedford Vet Center psychologist letter that was submitted in support of this claim shows an internal inconsistency, which the Board finds lacking in credibility.  This letter notes that the Veteran asserted that he was stabbed in the back due to an in-service incident; however, the letter later acknowledged that the Veteran claims to have a scar on his shoulder (emphasis added), and not within the back, where he asserts he was stabbed.  Therefore, the Board finds the Veteran's assertions and the April 2013 New Bedford Vet Center psychologist letter not credible in substantiating his service connection claim.        

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence does not reveal manifestations of a scar from a stab wound on the Veteran's back, there is no evidence of the currently claimed disability.  As such, element (1) set forth under Shedden, current disability, has not been satisfied.  See Shedden, supra. 

Accordingly, as there is no evidence of a current disability, the preponderance of the evidence is against the claim and service connection for a back scar from a stab wound must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
    

ORDER

 Entitlement to an initial rating higher than 50 percent for PTSD with MDD  is denied.

 Entitlement to a TDIU is denied.    

Entitlement to service connection for thoracic spinal stenosis with myelopathy, claimed as a back disorder, is denied.

Entitlement to service connection for a back scar from a stab wound is denied.  





______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


